ORDER
The Disciplinary Review Board on June 14, 1999, having filed with the Court it decision concluding pursuant to Rule 1:20-14(a)(4)(E) that by way of reciprocal discipline TAYEB HYDERALLY, a/k/a TY HYDERALLY, of PENSACOLA, FLORIDA, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 8.4 (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that TAYEB HYDERALLY, a/k/a TY HYDERALLY, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.